DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted March 4, 2020 has been accepted and entered. Claims 3-11, 13, 15-21 are amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-22 are examined.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergler et al (US 2019/0227182 A1) in view of Juni et al (US 2006/0192308 A1).
Regarding claim 1, Ergler et al discloses an edge-on x-ray detector configured for detecting incoming x-rays, wherein the edge-on x-ray detector comprises a plurality of adjacent x-ray sensors (4) (See Figs. 1, 2), wherein each x-ray sensor is oriented edge-on to incoming x-rays (6); wherein the x-ray sensors (4) are arranged side-by-side and/or lined up one after the other (See Figs. 1, 2), and the interspacing between the x-ray sensors is at least partially filed with a gap (26) filling material (underfill) 

    PNG
    media_image1.png
    533
    420
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    370
    523
    media_image2.png
    Greyscale

Regarding claims 2-3, Juni et al discloses a filling material (shaping element may be a porous material infused with a solid or liquid to improve surface shaping process, i.e. molybdenum disulfide) (paragraph [0047]).  Thus, it would have been obvious for one having ordinary skill in the art at the time the invention was made to use a tungsten disulfide material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 4, 6, Ergler et al discloses wherein the resin is an organic resin (i.e. epoxy resin) (paragraph [0102]).

Regarding claims 7-8, Juni et al discloses scatter rejection foils (i.e. metal sheets or foils may present a reflective surface when embedded within the material) arranged between at least part of the x-ray sensor (paragraph [0123]).  Thus, it would have been obvious for one having ordinary skill in the art at the time the invention was made to use scatter rejection foils made of tungsten, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 9, Ergler et al discloses wherein the x-ray sensors are edge-on x-ray sensors (4), each having a number of detection elements (10) (See Figs. 1, 2 and paragraph [0121]).
Regarding claim 10, Ergler et al discloses wherein each edge-on x-ray sensor is based on a silicon wafer having a number of detector electrodes (See Fig. 1 and paragraph [0010]).
Regarding claim 13, Ergler et al discloses wherein the x-ray sensors (4) are arranged side-by-side and/or lines up one after the other in a direction substantially perpendicular to the direction of the incoming x-rays and/or arranged in a slightly curved overall configuration with respect to the x-ray focal point of an associated x-ray source (6) (See Fig. 4).

    PNG
    media_image3.png
    285
    509
    media_image3.png
    Greyscale

Regarding claim 14, Ergler et al discloses wherein the x-ray sensors are planar modules, and, for at least part of the x-ray sensors, the x-ray sensors (4) are arranged side-by-side in the in-plane direction of the x-ray sensors and/or in a direction transversely to the inplane direction (See Figs. 1-4).

Regarding claim 16, Ergler et al discloses wherein the gap filling material is applied in string pattern (paragraph [0133]).
Regarding claim 17, Ergler et al discloses an x-ray imaging system including an edge-on x-ray detector (paragraphs [0011], [0080]).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergler et al (US 2019/0227182 A1) in view of Juni et al (US 2006/0192308 A1), as applied to claim 13 above, and further in view of Nelson et al (US 2018/0172847 A1).
Regarding claim 11, Ergler et al and Juni et al disclose all of the limitations of claim 13, as described above, however Ergler et al and Juni et al are silent with regards depth direction as claimed.  Nelson et al discloses edge-on x-ray sensors comprising detector elements extending in the depth direction of the edge-on x-ray sensor, assuming x-rays enter through the edge (See Fig. 5 and paragraph [0053]).  Thus, it would have been obvious to modify Ergler et al and Juni et al to extend the detector elements in depth direction, as taught supra by Nelson et al, so as to increase absorption efficiency.  

    PNG
    media_image4.png
    547
    457
    media_image4.png
    Greyscale

Regarding claim 12, Ergler et al and Juni et al disclose all of the limitations of claim 13, as described above, however Ergler et al and Juni et al are silent with regards depth direction as claimed.  Nelson et al discloses edge-on x-ray sensors is a depth-segmented x-ray sensor having two or more 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/